DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-25 and 27-41 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 
Response to Amendment
Applicant’s amendments have rendered the instant claims sufficiently patentably distinct from the companion claims to justify withdrawing the provisional non-statutory double patenting rejection.
Applicant’s amendments have also eliminated the remaining objections to the specification and drawings, as well as the rejections under 35 USC § 112(b).  Therefore, those objections and rejections are withdrawn.

Claim Objections
Claims 36-37 are objected to because of the following informalities:  “determining … comprise” should be “determining … comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 21-25, 27-33, 35-36, 38-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140292564) (“Park”) in view of Park et al. (US 8560229) (“Park 2”) and further in view of Chafni et al. (US 9147128) (“Chafni”), Lee et al. (US 9171380) (“Lee”), and Jia et al. (US 20180173971) (“Jia”).
Regarding claim 21, Park discloses “[a] mobile device, the mobile device comprising: 
a camera for capturing images (wearable biometric monitoring device may include communication circuitry configured to receive data from a portable camera associated with the biometric monitoring device – Park, paragraph 68); 
an accelerometer for capturing acceleration measurements (motion-detecting sensor of wearable biometric monitoring device may contain a motion-detecting sensor comprising an accelerometer – Park, paragraph 47); 
one or more memory devices storing instructions (generalized embodiment of a computing device that may be used to implement a portable biometric monitoring device may include a memory – Park, paragraph 182; see also Fig. 13, ref. char. 1306); and 
one or more processors configured to execute instructions (generalized embodiment of a computing device that may be used to implement a portable biometric monitoring device may include a processing unit – Park, paragraph 182; see also Fig. 13, ref. char. 1302) to: 
determine the mobile device is still when … the acceleration measurements [are] below a movement threshold (movement may be detected by the biometric monitoring device itself and/or by a secondary device using one or more sensors including accelerometers; device may not download ephemeris data and/or other A-GPS data and upload until the device has detected that the user has stopped moving – Park, paragraph 116; determining that the device has moved includes detecting an acceleration greater than a threshold value of acceleration; in some implementations, the threshold value is 3 m/s2 [and, by extension, acceleration below this threshold indicates that the device has not moved] – id. at paragraph 48); and 

provide [data] captured by [a mobile device] to [an external source] at a first rate (movement may be detected by the biometric monitoring device itself and/or by a secondary device using one or more sensors including accelerometers; device may not download ephemeris data and/or other A-GPS data and upload until the device has detected that the user has stopped moving – Park, paragraph 116 [the “first rate” of upload may be any rate greater than zero])….”
Park appears not to disclose explicitly the further limitations of the claim.  However, Park 2 discloses “determin[ing] that the mobile device is still when an average of the acceleration measurements is below a movement threshold (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points is greater than a threshold value [and by extension, that it is not moving when the average is less than the threshold]; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3)….”
Park 2 and the instant application both relate to tracking of the movement of mobile devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to determine that an average of the acceleration measurements is below a threshold, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by switching off certain functionalities of the mobile device when it is not moving or being used.  See Park 2, col. 1, ll. 5-20.
Neither Park nor Park 2 appears to disclose explicitly the further limitations of the claim.  However, Chafni discloses “provid[ing] an image captured by the camera to a machine learning model (person may be instructed to provide his or her own picture using a camera that is part of or connected to a computer or mobile device – Chafni, col. 12, ll. 39-51; image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique – id. at col. 5, l. 62-col. 6, l. 4); [and]
after providing the image to the computing device, results including a confidence rate are returned – Chafni, col. 6, ll. 11-16)….”
Park, Park 2, and Chafni both relate to mobile devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park and Park 2 to provide an image captured by the camera to a machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to recognize images automatically and without human intervention.  See Chafni, col. 2, ll. 6-17.
Neither Park, Park 2, nor Chafni appears to disclose explicitly the further limitations of the claim.  However, Lee discloses “adjust[ing] the first rate to a second rate when the aggregated confidence score is less than a predetermined confidence threshold, the second rate being lower than the first rate (in response to detecting a threshold condition, a setting may be adjusted such as the amount of image data collected per unit time [rate] – Lee, col. 7, ll. 21-46 and col. 8, ll. 50-60; threshold condition may be related to an object in the image frame such as the presence or absence of the object in the image frame, and detecting the threshold condition may take place at the classification stage – id. at col. 6, ll. 7-35; classification stage is associated with a confidence value – id. at col. 4, ll. 48-63 [so that for classifications above a given confidence, the threshold condition may be detected]; power settings/amount of data provided may be maintained at a lower consumption setting unless and until more information is desired [so if the image data are being provided at the higher level, subsequent failure to detect the threshold condition will cause the system to revert to the lower baseline rate of data provision] – id. at col. 7, ll. 21-36; see also col. 9, l. 65-col. 10, l. 9 (indicating that adjustments may be made either to increase or to decrease the amount of information extracted)).”
Lee and the instant application both relate to adjusting the rate of providing images and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Park 2, and Chafni to adjust the rate of providing images downward based on a confidence threshold, as disclosed by Lee, and an ordinary artisan See Lee, col. 1, ll. 6-14.
Neither Park, Park 2, Chafni, nor Lee appears to disclose explicitly the further limitations of the claim.  However, Jia discloses “receiv[ing], from the machine learning model, a first confidence score and a second confidence score, the first confidence score indicating a first probability of detecting a first object matching a first predetermined object type, the second confidence score indicating a second probability of detecting a second object matching a second predetermined object type (a method may include obtaining a camera image and processing it with a neural network configured to generate bounding boxes in the image and, for each of the plurality of bounding boxes, a respective first confidence score that represents a likelihood that an object belonging to an object category from a [predetermined] set of object categories [types] is present in the region shown in the bounding box – Jia, paragraph 22; a second neural network may be configured to receive a projected laser image of the environment and process it with a second neural network that generates bounding boxes and, for each bounding box, a second confidence score that represents a likelihood that an object belonging to an object category from a second [predetermined] set of object categories [types] is present – id. at paragraph 24 [note that the two neural networks collectively comprise a “machine learning model”]); [and]
determin[ing], based, at least in part, on the first and second confidence scores, an aggregated … score (it may be determined from the first confidence scores and the second confidence scores that additional processing is required to determine a higher-precision confidence score for a first region [i.e., the system uses both scores, or aggregates them, to make a binary determination [score] as to whether additional processing is required] – Jia, paragraph 26)….”
Jia and the instant application both relate to image classification and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Park 2, Chafni, and Lee to use the machine learning model to generate two confidence scores representing probabilities of objects of a certain type being present in an 

	Claim 38 is substantially similar to claim 21 except that claim 38 recites an “input device” instead of a camera and is rejected for the same reasons as delineated in the rejection of claim 21.  Similarly, claim 39 is a method claim corresponding to mobile device claim 21 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 22, Park, as modified by Park 2, Chafni, Jia, and Lee, discloses that “the mobile device comprises a smartphone, a virtual reality headset, a smart watch, smart glasses, or a tablet (wrist mounted portable biometric monitoring device has a button, display, and band to secure the portable biometric monitoring device [smart watch] to the wrist – Park, paragraph 87 and Fig. 11).”

Regarding claim 23, Park, as modified by Park 2, Chafni, Jia, and Lee, discloses that “the machine learning model is designed to operate on a device with more computing power than the mobile device (image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique; the computing device may be a laptop computer, a desktop computer, a mobile computing device such as a smart phone or tablet computer, a server, a part of a cloud computing system, or any other form of computing device [note that laptops, desktops, and servers have more computing power than mobile devices] – Chafni, col. 5, l. 62-col. 6, l. 4); and … 
a mobile machine learning model framework permits the machine learning model to run on the mobile device (image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique; the computing device may be a laptop computer, a desktop computer, a mobile computing device such as a smart phone or tablet computer, a server, a part of a cloud computing system, or any other form of computing device – Chafni, col. 5, l. 62-col. 6, l. 4).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed See Chafni, col. 5, l. 62-col. 6, l. 4.

Regarding claim 24, Park, as modified by Park 2, Chafni, Jia, and Lee, discloses that “the device on which the machine learning model is designed to operate is a desktop computer (image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique; the computing device may be a laptop computer, a desktop computer, a mobile computing device such as a smart phone or tablet computer, a server, a part of a cloud computing system, or any other form of computing device – Chafni, col. 5, l. 62-col. 6, l. 4).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Park 2, Jia, and Lee to allow the model to be run on a desktop computer, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide the model with more power and potentially higher accuracy than would be available if the model ran on a mobile device.  See Chafni, col. 5, l. 62-col. 6, l. 4.

Regarding claim 25, neither Park, Jia, Chafni, nor Lee appears to disclose explicitly the further limitations of the claim.  However, Park 2 discloses that “the average of the acceleration measurements are calculated as an average range over a period of time (a ring buffer of N = 30 entries retains only the last 30 data points, and the data points are written over starting with the oldest data point; data stored in the buffer are retrieved by the processor of the client device to determine whether the entries meet a particular threshold; for example data points from the N = 30 entries (or the last 6 seconds) [period of time] may be averaged together and compared to a threshold value [so that one cycle of buffer writing will give rise to 30 average calculations that fall into a range] – Park 2, col. 5, ll. 6-30; see also Fig. 3).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Chafni, Jia, and Lee to determine whether a device is moving based on an average range of acceleration measurements, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by switching off certain functionalities of the mobile device when it is not moving or being used.  See Park 2, col. 1, ll. 5-20.

Regarding claim 27, Park, as modified by Chafni, Jia, Lee, and Park 2, discloses that “the instructions further comprise instructions to determine that the mobile device is not still if the average exceeds the movement threshold (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Chafni, Jia, and Lee to determine whether a device is moving based on whether an average of force measurements exceeds a threshold, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by switching off certain functionalities of the mobile device when it is not moving or being used.  See Park 2, col. 1, ll. 5-20.

Regarding claim 28, Park, as modified by Chafni, Park 2, Jia, and Lee, discloses that “the instructions comprise instructions to determine the movement threshold based on averaging historical acceleration measurements of the mobile device (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points [historical acceleration measurements] is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; see also Fig. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Chafni, Jia, and Lee to identify a motion threshold based on an average of historical acceleration measurements, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by switching off certain functionalities of the mobile device when it is not moving or being used.  See Park 2, col. 1, ll. 5-20.

Regarding claim 29, Park, as modified by Chafni, Park 2, Jia, and Lee, discloses that “the one or more processors are further configured to execute instructions to: 
identify an acceleration measurement range based on historical acceleration measurements (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points [historical acceleration measurements, falling within a range] is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; see also Fig. 3); [and]
identify the movement threshold based on the acceleration measurement range (processor of a client device determines that a client device is moving if an average of an additional data point and N – 1 previous data points [historical acceleration measurements, falling within a range] is greater than a threshold value; the threshold value describes a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Chafni, Jia, and Lee to identify a motion threshold based on a range of historical acceleration measurements, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to preserve power by See Park 2, col. 1, ll. 5-20.

Regarding claim 30, the rejection of claim 25 is incorporated.  Chafni further discloses that “the one or more processors are further configured to execute instructions to: 
receive an output form the machine learning model, the output comprising a confidence score (technique of enhanced facial recognition includes indicating a measure of confidence regarding the facial recognition performed on the facial image – Chafni, abstract)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Jia, and Park 2 to output a confidence score associated with the output of the machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would help the human user make better decisions about the output of the model by providing him with a measure of how certain the system is in its classification. -4-New Continuation of U.S. Application No. 15/912,239 Attorney Docket No. 05793.3681-01000See Chafni, abstract.
Neither Park, Chafni, Jia, nor Park 2 appears to disclose explicitly the further limitations of the claim.  However, Lee discloses “increas[ing] the movement threshold value if the confidence score exceeds a second threshold value (in response to detecting a threshold condition, a setting may be adjusted such as adjusting a power consumption of an image sensor or the amount of image data collected per unit time – Lee, col. 7, ll. 21-46 and col. 8, ll. 50-60; threshold condition [confidence score] may be related to an object in the image frame such as the presence or absence of the object in the image frame – id. at col. 6, ll. 7-25; detecting a threshold condition involves recognizing [i.e., classifying] an object and identifying a region of a frame that does not include the object – id. at Fig. 2, esp. ref. char. 204; classification stage is associated with a confidence value – id. at col. 4, ll. 48-63 [so that for confidence values above a threshold, the threshold condition is detected]).”1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Chafni, Jia, and Park 2 to change the rate at which data are transmitted from the device in response to a classification confidence exceeding a threshold, as disclosed by Lee, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would optimize the use of battery life.  See Lee, col. 1, ll. 6-14.

Regarding claim 31, Park, as modified by Chafni, Park 2, Jia, and Lee, discloses that “the one or more processors are further configured to execute instructions to adjust the movement threshold value based on an available battery life of the mobile device (accelerometer may detect the slightest movements of the user, and the threshold value may be selected to avoid false positives and excessive drain on the power supply – Park 2, col. 5, l. 46-col. 6, l. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Lee, and Chafni to adjust the threshold based on the available power of the device, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would avoid excessive drain on the power supply.  See Park 2, col.5, l. 46-col. 6, l. 3.

accelerometer may detect the slightest movements of the user, and the threshold value may be selected to avoid false positives and excessive drain on the power supply – Park 2, col.5, l. 46-col. 6, l. 3; see also col. 5, ll. 31-39 (indicating that the threshold may be set such that the device does not detect movement when a user is in a vehicle to avoid draining the power supply)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Lee, and Chafni to adjust the threshold based on the available power of the device, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would avoid excessive drain on the power supply.  See Park 2, col.5, l. 46-col. 6, l. 3.

Regarding claim 33, the rejection of claim 26 is incorporated.  Park 2 further discloses that “the one or more processors are further configured to execute instructions to:
receive a second acceleration measurement from the accelerometer after providing [data] to the [external source] (system determines a location visited by the client device based on GPS coordinates and transmits the location to a server computer; the system then receives an additional data point from the accelerometer, removes an oldest data point from N data points to obtain N – 1 data points, determines a second average of the additional data point and the N – 1 data points, and determines that the client device is moving if the second average is greater than the threshold value; the threshold may describe a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; accelerometer determines the direction in which the device is oriented and may be used to detect the effect of gravity on the client device measured in meters per second per second – id. at col. 4, ll. 43-53; see also Fig. 3); and 
determine whether the mobile device is still based on the [new] acceleration measurement (system determines a location visited by the client device based on GPS coordinates and transmits the location to a server computer; the system then receives an additional data point from the accelerometer, removes an oldest data point from N data points to obtain N – 1 data points, determines a second average of the additional data point and the N – 1 data points, and determines that the client device is moving if the second average is greater than the threshold value; the threshold may describe a limit associated with an average force identified by the accelerometer based on a user’s motion – Park 2, col. 1, l. 50-col. 2, l. 3; accelerometer determines the direction in which the device is oriented and may be used to detect the effect of gravity on the client device measured in meters per second per second – id. at col. 4, ll. 43-53; see also Fig. 3).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Jia, and Lee to continue to determine whether the device is still after uploading data, as disclosed by Park 2, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would avoid excessive drain on the power supply.  See Park 2, col.5, l. 46-col. 6, l. 3.
Neither Park, Jia, Lee, nor Park 2 appears to disclose explicitly the remaining limitations of the claim.  However, Chafni discloses “providing an image to the machine learning model (person may be instructed to provide his or her own picture using a camera that is part of or connected to a computer or mobile device – Chafni, col. 12, ll. 39-51; image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique – id. at col. 5, l. 62-col. 6, l. 4)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Park 2, Jia, and Lee such that the data provided to the external source constitute images sent to a machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to recognize images automatically and without human intervention.  See Chafni, col. 2, ll. 6-17.

Regarding claim 35, the rejection of claim 21 is incorporated.  Park further discloses that “the instructions to provide the [data] to the [external source] comprise instructions to provide the [data] to the [external source] if the mobile device is still (movement may be detected by the biometric monitoring device itself and/or by a secondary device using one or more sensors including accelerometers; device may not download ephemeris data and/or other A-GPS data and upload until the device has detected that the user has stopped moving – Park, paragraph 116)….”
Park appears not to disclose explicitly the further limitations of the claim.  However, Chafni discloses that “the one or more processors are further configured to: 
determine whether the image comprises an object (face [object] detection of the photo taken is performed, and if no face is detected, the method ends – Chafni, col. 12, ll. 39-59); and …
the instructions to provide the image to the machine learning model comprise instructions to provide the image to the machine learning model if … at least one of the images captured by the camera comprises an object (face [object] detection of the photo taken is performed, and if no face is detected, the method ends; if a face is detected and a facial identification record already exists, facial recognition [machine learning model] is performed on the image to determine information such as gender, age, and skin color – Chafni, col. 12, ll. 39-67).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Park 2, Jia, and Lee to determine whether the image includes an object before providing it to the machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would prevent the system from doing unnecessary work attempting to classify an object not actually present in the image.  See Chafni, col. 12, ll. 39-57.

Regarding claim 36, Park, as modified by Park 2, Chafni, Jia, and Lee, discloses that “the determin[ing] whether the image includes an object comprise[s] determining that the image includes an object based on determining whether the object is depicted in the image (face [object] detection of the photo taken is performed, and if no face is detected, the method ends; if a face is detected and a facial identification record already exists, facial recognition [machine learning model] is performed on the image to determine information such as gender, age, and skin color – Chafni, col. 12, ll. 39-67).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed See Chafni, col. 12, ll. 39-57.

Regarding claim 41, Park, as modified by Park 2, Chafni, Jia, and Lee, discloses that “the predetermined confidence threshold is determined based on data associated with the mobile device (in response to detecting a threshold condition, a setting may be adjusted such as the amount of image data collected per unit time – Lee, col. 7, ll. 21-46 and col. 8, ll. 50-60; threshold condition may be related to an object in the image frame such as the presence or absence of the object in the image frame, and detecting the threshold condition may take place at the classification stage – id. at col. 6, ll. 7-35; classification stage is associated with a confidence value – id. at col. 4, ll. 48-63 [so that for classifications above a given confidence, the threshold condition may be detected]; the adjustments to the settings reduce power consumption for an image acquisition device, such as a mobile device [so that the confidence threshold is determined with respect to the image [data] collected by the mobile device] – id. at col. 2, ll. 18-33).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Park 2, Chafni, and Jia to determine a confidence threshold based on data associated with a mobile device, as disclosed by Lee, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would optimize the use of the battery life of the mobile device.  See Lee, col. 1, ll. 6-14.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chafni, Park 2, Jia, and Lee and further in view of Willins (US 9179263) (“Willins”).
Regarding claim 34, the rejection of claim 33 is incorporated.  Chafni further discloses “provid[ing] a second image to the machine learning model (person may be instructed to provide his or her own picture using a camera that is part of or connected to a computer or mobile device – Chafni, col. 12, ll. 39-51; image may be uploaded to a computing device that performs a machine learning enhanced facial recognition technique – id. at col. 5, l. 62-col. 6, l. 4)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Lee, Jia, and Park 2 to provide an image captured by the camera to a machine learning model, as disclosed by Chafni, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to recognize images automatically and without human intervention.  See Chafni, col. 2, ll. 6-17.
Neither Park, Park 2, Lee, Jia, nor Chafni appears to disclose explicitly the further limitations of the claim.  However, Willins discloses that “the one or more processors are further configured … not [to] provide … second [data] to the [external source] if the second acceleration measurement exceeds a threshold value (mobile device includes a sensor for sensing a motion of the mobile device to generate a sensor signal; a radio is capable of communicating with a wireless network; the processor deactivates the radio [and hence no data are transmitted to any external device] when the environmental profile indicates that the rate of motion of the mobile device is above a predetermined threshold for a first period of time – Willins, abstract).”
Willins and the instant application both relate to mobile devices and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Chafni, Lee, Jia, and Park 2 to refrain from sending data when the motion of the device exceeds a threshold, as disclosed by Willins, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would conserve battery power of the device.  See Willins, col. 1, ll. 13-31.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chafni, Park 2, Jia, and Lee and further in view of Ozhiganov, “Convolutional Neural Networks for Object Detection,” available at https://www.azoft.com/blog/convolutional-neural-networks/ (last accessed 5 September 2020) (“Ozhiganov”).
Regarding claim 37, neither Park, Chafni, Park 2, Jia, nor Lee appears to disclose explicitly the further limitations of the claim.  However, Ozhiganov discloses that “the determining whether the image includes an object comprise[s] determining that the image includes an object based on determining whether the object is depicted in the center of the image (in a convolutional neural network for determining road signs, the network learned to distinguish between similar signs, but if the network pointed at the image center, it didn’t find an object [suggesting that the network determined that whatever objects it did find were not in the center of the image] – Ozhiganov, pp. 13-15 of printout).”
Ozhiganov and the instant application both relate to image detection and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Chafni, Park 2, Jia, and Lee to determine whether an object is in the center of an image, as disclosed by Ozhiganov, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would increase the robustness of the model by enabling it to recognize objects in the image irrespective of their placement therein.  See Ozhiganov, pp. 13-15.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park 2, Chafni, Jia, and Lee and further in view of Strader et al. (US 20190121532) (“Strader”).
Regarding claim 40, neither Park, Park 2, Chafni, Jia, nor Lee appears to disclose explicitly the further limitations of the claim.  However, Strader discloses that “the predetermined confidence threshold is 30% (confidence indicator is generated when there is uncertainty in suggestions generated by machine learning models; for example, words and phrases that have a low confidence level, e.g., < 30%, will ordinarily not be suggested to the user – Strader, paragraph 49).”
Strader and the instant application both relate to machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Park, Park 2, Chafni, Jia, and Lee to set a confidence threshold of 30% See Strader, paragraph 49.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Applicant’s argument that the prior art previously made of record does not disclose the amended portions of the independent claims is rendered moot by the addition of Jia to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 61 of the specification discusses the adjustment of the movement threshold value and indicates that the adjustment of the movement threshold value is based on battery life.  Paragraphs 52-54 discuss the confidence threshold value and indicate (a) that a rate of providing inputs to the machine learning model can change based on the confidence threshold value, and (b) that the confidence threshold can also change to preserve battery life.  Nowhere, however, does the specification disclose that the movement threshold value can change based on the confidence level exceeding a threshold.  The effect disclosed of exceeding the confidence threshold is changing the rate of input to the model, and the cause of change to the movement threshold value is the status of the battery life.  There is no cause-effect relationship disclosed between the confidence exceeding a threshold and the movement threshold changing.  Though increasing the movement threshold if the confidence is high would have the effect of increasing the rate of providing images to the machine learning model because the application as filed discloses that increasing the threshold would make the device more likely to consider itself still, this connection is not explicitly disclosed in the specification.  For consistency with the specification, the claim is being construed to mean that the rate of providing inputs to the machine learning model is increased in response to the confidence score exceeding a threshold value.